McCLELLAN, J.
From the evidence, amply descriptive of the event, it appears, without dispute, that plaintiff’s intestate caused his own injury by cutting the coal from under, which supported the rock, by the falling of which upon him wrought his death; that the falling of the rock above him, was the consequence of the removal of its support, of which he was fully aware. He caused his .own injury. No negligence of the defendant contributed in any degree thereunto. He could not, under these circumstances, recover. The court did not err, to plaintiff’s prejudice, in excluding on motion the plaintiff’s evidence, nor in giving the affirmative charge requested by the defendant.
All other rulings adverse to the plaintiff were, if error, innocuous. Even if the assigned rulings on the pleading had favored the plaintiff, the plaintiff could not have recovered in this case. — Robertson v. Tenn. C. I. & R. R. Co., 174 Ala. 589, 56 South. 710, 711. The judgment is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.